Citation Nr: 1606216	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-13 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to the medications used to treat the service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified as to the issue on appeal before the undersigned Veterans Law Judge at a Travel Board hearing in May 2011.  A transcript of the hearing has been associated with the claims file.

In a March 2012 and January 2015, the Board remanded the case for further evidentiary development.  The case is back before the Board for further appellate proceedings.

The Veteran also perfected an appeal of the issue of entitlement to service connection for erectile dysfunction.  However, in a June 2015 rating decision, the RO granted service connection for erectile dysfunction.  As this decision represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in Feburary 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Further development is necessary for a fair adjudication of this claim.  

The Veteran has consistently reported that he was diagnosed with an enlarged prostate within one year of his discharge in 1968.  The Veteran contends that his enlarged prostate led to his diagnosis of prostate cancer in 2002.  In a statement submitted in April 2009, the Veteran indicated that he was diagnosed with an enlarged prostate by Brentwood Hospital in Los Angeles, California within one year of his discharge from service in 1968.  During his October 2011 hearing, the Veteran reported having checkups for an enlarged prostate at the Wadsworth Medical Center in Los Angeles, California every 6-12 months from 1968 through 1995.  In the past, the Veteran has submitted authorization forms for both the Brentwood Hospital and the Wadsworth Medical Center in Los Angeles, California.  

Although the file contains VA medical records from an unknown facility in Los Angeles, California dated from April 1968 to May 1968, these records pertain to psychiatric treatment only.  Additionally, the Board observes that in March 2012, the RO requested records from the VA Greater Los Angeles Healthcare System.  Specifically, the RO requested records from Brentwood/Los Angeles dated from 1969 to 1973.  In response to this request, the VA received medical records from the VA Brentwood Hospital/ Los Angeles VAMC dated from 1969 to 1977.  However, it does not appear that any attempts have been made to obtain treatment records from the Wadsworth Medical Center/Brentwood Hospital/VA Greater Los Angeles Healthcare System for the period between 1968 and 1995, as identified by the Veteran in his October 2011 Travel Board hearing testimony.  As these records may contain information necessary to decide the Veteran's claim for entitlement to service connection for prostate cancer, specifically, a diagnosis of an enlarged prostate within one year from the Veteran's discharge from service, the AOJ should request any outstanding treatment records from the VA Greater Los Angeles Healthcare System (to include Wadsworth Medical Center and Brentwood Hospital in Los Angeles, California) dated from April 1968 to 1995, as identified by the Veteran in his October 2011 Travel Board hearing testimony.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  The Board is particularly interested in any records from these facilities in the year following the Veteran's discharge from service in April 1968.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers, to specifically include contacting the Greater Los Angeles VA Healthcare System to obtain the treatment records from Wadsworth Medical Center and/or Brentwood Hospital dated from 1968 to 1995 identified by the Veteran.  The Board is particularly interested in any records from these facilities in the year immediately following the Veteran's discharge from service in April 1968.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completing any additional development deemed 
	necessary, the claim for entitlement to service 
	connection for prostate cancer must be readjudicated.  
	If the determination remains unfavorable to the 
	Veteran, he and his representative must be furnished 
	with a Supplemental Statement of the Case and given
   an opportunity to respond before the case is returned 
   to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




